IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00300-CV

              IN THE MATTER OF THE MARRIAGE OF
      DEBPRAH YOUNT SCOTT AND STUART LINDSEY SCOTT
                     AND IN THE INTEREST OF
          E.L.S., T.M.Y.-S., D.M.S., AND D.L.S., CHILDREN,



                         From the 272nd District Court
                             Brazos County, Texas
                      Trial Court No. 13-000532-CVD-272


                         MEMORANDUM OPINION


      Appellant, Stuart Lindsey Scott, filed motion for voluntary dismissal of the

appeal. See TEX. R. APP. P. 42.1(a)(1). Scott no longer wishes to pursue the appeal.

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                        AL SCOGGINS
                                        Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed January 15, 2015
[CV06]




In the Matter of the Marriage of Scott         Page 2